            Case 1:19-cv-09159-PKC Document 40
                                            39 Filed 06/10/20 Page 1 of 2



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Ideavillage Products Corp.


                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


IDEAVILLAGE PRODUCTS CORP.,

Plaintiff

v.
                                                               CIVIL ACTION No.
123LOPF//V, et al.,                                             19-cv-9159 (PKC)
Defendants




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff
Ideavillage Products Corp. (“Ideavillage” or “Plaintiff”), by their undersigned attorneys,
hereby give notice of dismissal of all claims against Defendants Asatr, cidere, driver, Giuoke,
huhuali, ICCUN, Kindsells, Legros8, MYEDO, Myfreed US Store, Pagacat, Pinsparkle, Qenci
and tiowea in the above-captioned action, with prejudice, and with each party to bear its own
attorneys’ fees, costs and expenses.



                                              1
         Case 1:19-cv-09159-PKC Document 40
                                         39 Filed 06/10/20 Page 2 of 2




Dated: June 10, 2020                         Respectfully submitted,

                                                    EPSTEIN DRANGEL LLP


                                              BY: ___/s/ Brieanne Scully____
                                                   Brieanne Scully (BS 3711)
                                                   bscully@ipcounselors.com
                                                   EPSTEIN DRANGEL LLP
                                                   60 East 42nd Street, Suite 2520
                                                   New York, NY 10165
                                                   Telephone: (212) 292-5390
                                                   Facsimile:      (212) 292-5391
                                                   Attorney for Plaintiff
                                                   Ideavillage Products Corp.

It is so ORDERED.

                           June
Signed at New York, NY on ____________  10 2020.
                                       ___,


                                      ________________________________
                                      Judge P. Kevin Castel
                                      United States District Judge




                                         2
